Citation Nr: 1545600	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin condition, including actinic keratoses and Bowen's disease/carcinoma insitu.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and Jackson, Mississippi, respectively.

By way of procedural background, the November 2010 rating decision denied the Veteran's claim, and the July 2011 rating decision continued the denial of the claim.  The RO noted in the July 2011 rating decision that the one-year period for filing a notice of disagreement with regard to the prior November 2010 rating decision had not yet expired.  Then, in August 2011, the Veteran filed a timely notice of disagreement with both the November 2010 and July 2011 rating decisions.  A January 2014 statement of the case (SOC) noted that the Veteran's notice of disagreement was timely filed.  Therefore, the Board wishes to clarify that there is no issue involving whether new and material evidence sufficient to reopen a previously denied claim has been received, as the original claim remains on appeal before the Board.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Huntington, West Virginia.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from December 1967 to September 1970, including service in Vietnam from March 1970 to September 1970.  He claims that he has skin conditions, specifically actinic keratoses and Bowen's disease/carcinoma insitu, due to prolonged sun exposure in Vietnam.  In the alternative, he asserts that they are due to herbicide exposure in Vietnam.

The Veteran's personnel records reflect he was a helicopter mechanic in service.  He testified at the Board hearing that while stationed in Vietnam, wind took away the hangar in which he had been working, such that he was left to work out in the elements all day, from daylight to dark, seven days a week, and that he typically wore no shirt or hat and had no sun protection from the waist up.

As an initial matter, herbicide exposure is presumed based on the Veteran's Vietnam service.  See 38 C.F.R. § 3.307(a)(6) (2015).  However, actinic keratosis and Bowen's carcinoma and other types of skin cancer are not among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be awarded on a presumptive basis due to herbicide exposure.  Regardless, the Veteran is not precluded from otherwise proving entitlement to service connection for his conditions based on his herbicide exposure on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are silent as to any actinic keratoses or skin cancers, although a June 1968 record notes a diagnosis of a possible herpes zoster patch of the Veteran's left upper arm.

Even so, he asserts that he has experienced actinic keratoses since his service, and that his Bowen's disease/carcinoma insitu is a complication of his actinic keratoses, citing articles he submitted in support of his claim.  See Statement, December 2010.

Post-service, the Veteran testified he worked in coal mines, first "underground" for two years, followed by indoor work in a "prep plant" for two years, including as a mechanic, followed by a supervisory role working mostly indoors or in a truck.  He asserts that his only prolonged sun exposure was in service in Vietnam, and that he was first diagnosed with skin cancer in 1982.  The Board adds that recently associated records from the Social Security Administration (SSA) include the Veteran's reported work history, which reflects he worked at one coal tipple for around 25 years from 1971 to 1996.  He reported to a private audiologist in March 2008 a similar history of working underground for two years at a coal mine, followed by working in a coal mining cleaning plant for around 19-20 years, and subsequent strip mining work.

The Veteran also submitted an August 2010 statement from Dr. S.M. in support of his claim, in which Dr. S.M. wrote that the Veteran had diagnoses of multiple actinic keratoses and Bowen's disease/carcinoma insitu.  Dr. S.M. opined that his conditions were caused by sun damage over the past several years, that it was a cumulative injury, and that these cutaneous changes usually follow prolonged sun exposure or ultraviolet exposure.

The Veteran has not been provided with a VA examination relating to his claim.  In light of the Veteran's credible testimony regarding his prolonged sun exposure in Vietnam, and Dr. S.M.'s medical opinion that his skin conditions are due to sun damage, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the etiology of the Veteran's skin conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, VA treatment records note that the Veteran has been followed by Dr. S.M. for his skin conditions.  See, e.g., May 2007, January 2010 (PTSD VA exam).  Therefore, on remand, the Veteran's treatment records from Dr. S.M. should be obtained.  The Veteran should also be asked to identify any other outstanding records of treatment for his skin conditions since 1982.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since May 2013.

2.  Associate with the claims file any outstanding private treatment records from Dr. S.M.

Also, ask the Veteran to identify all treatment providers for his skin conditions since 1982 (when he reports he was first diagnosed with skin cancer); associate with the claims file any records so identified by the Veteran.

3.  After all of the above development has been completed, schedule the Veteran for a VA dermatological examination to address the nature and etiology of his skin conditions, including his diagnosed actinic keratoses and Bowen's disease/carcinoma insitu.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that each skin condition is related to the Veteran's active service, including a) his credible reports of prolonged sun exposure in Vietnam, b) his treatment for possible herpes zoster in 1968, and c) his presumed herbicide exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the appeal should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

